PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Zhengxu He
5220 Belsera Ct.
Reno, NV 89519


In re Application of: Zhengxu He
Serial No.: 16517705         
Filed: July 22, 2019
Docket: JohnHe011
Title: Automatic kitchen system
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the renewed petition requesting the replacement of Examiner Erwin Wunderlich and Supervisory Patent Examiner, Mr. Tu Hoang1 filed on May 18, 2022.

The petition is DENIED.

In the renewed petition, petitioner requests reconsideration of the previously filed petition on March 28, 2022.  Petition repeats the allegations from the March 28, 2022 petition that the examiner has made at least 200 arbitrary and erroneous objections and rejections. Petitioner also repeats the allegations from the March 28, 2022 petition that Supervisory Hoang has shown an unwillingness and refusal to intervene regarding petitioner’s issues with the examiner. In particular the petitioner argues that the examiner made improper restriction requirements, objections and rejections.

A review of the prosecution history of the application has been made in view of the petition. It is
noted that a petition decision was previously mailed on September 22, 2021 granting petitioner’s
request for the restriction requirement to be withdrawn. As such, the Office action from January
13, 2022 included examination of all pending claims 1-20.

Review of the January 13, 2022 Office action reveals that the examiner did comply with all
applicable rules and procedures, which was properly reviewed and signed by a primary examiner
in accordance with M.P.E.P 1004. There is no evidence in the record that indicates any bias on
the part of the examiner. The prosecution history does not show the examiner has acted in an arbitrary and capricious manner in the performance of his duties but performed within the duties of his oath of office in accordance with the applicable Federal statutes and regulations and USPTO policy. While a tone of frustration is apparent from the petition, applicant needs to realize that the examiner is required to operate within the bounds of established legal standards and precedence. There is no evidence that the examiner has taken an arbitrary and capricious position but has acted properly within the scope of his authority. There is no reason to believe that the examiner will not continue to do so. Moreover, applicant has the right to appeal the rejection of the claimed invention in accordance with 37 CFR § 41.31 if he/she disagrees with the stated position of the examiner. Furthermore, there is no evidence that the Supervisory Patent Examiner has acted inappropriately. 

In the renewed petition, the issues presented by petitioner are clearly directed to the propriety of the examiner’s rejections under 35 U.S.C. $103. The question of whether the examiner has properly considered and interpreted certain claim limitations and the prior art in the rejections of claims under 35 U.S.C. § 103 is clearly an appealable issue under 37 CFR § 41.31(a) (1). The propriety of claim interpretation and the question of obviousness in a rejection of a claim is to be determined by the Patent Trial and Appeal Board in accordance with 37 CFR § 1.181(a) (1). According to 37 CFR § 1.181(a) (1), it is clear that petitioner’s arguments will not support the requested relief, because the relief requested is simply not the type of relief that can be obtained by petition. With regard to the examiner’s rejections of the claims, the examiner has taken a substantive position on patentability and the resolution of whether that position is correct or not is a matter for appeal. If there is any disagreement with the examiner on the merits, the issue is one that must be resolved by appeal. Thus, the request for relief presented in this petition amounts to a request for relief from the examiner’s position. But such relief is unavailable because the correctness of the examiner’s position is appealable only.

Conclusion
For the foregoing reasons, petitioner’s request for a new examiner and Supervisory Patent Examiner will not be granted. It appears that the examiner’s Office actions in this application are proper and in full compliance with all applicable statutes and regulations. Issues regarding rejections of applicant’s claimed invention are appealable and will not be decided by petition. 

Accordingly, the petition is DENIED. 

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.181” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Katrina Stransky at (571) 270-3843. 


PETITION DENIED.

/KIESHA R BRYANT/Director, Art Unit 3700                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 It is noted that petitioner refers to issues with other patent applications including 15/924,749 and 16/997,933 in the petition. This decision addresses solely the 16/517,705 application.